IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 AARON JOHNSON,                              : No. 10 WM 2018
                                             :
                        Petitioner           :
                                             :
              v.                             :
                                             :
 COURT OF COMMON PLEAS OF                    :
 ALLEGHENY COUNTY, JUDGE                     :
 MANNING,                                    :
                                             :
                        Respondents          :

                                       ORDER


PER CURIAM

      AND NOW, this 17th day of May, 2018, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (noting that hybrid

representation is not authorized). The Prothonotary is DIRECTED to forward the filings

to counsel of record.